Citation Nr: 1341253	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to November 2, 2011 for the award of service connection for chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to December 1971. 

These matters come on appeal before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Oakland, California (RO).  In a September 2007 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent evaluation, effective from January 18, 2005.  The Veteran appealed the initial assigned evaluation. 

In an April 2013 rating decision, the RO awarded service connection for COPD and assigned a 100 percent evaluation, effective from November 4, 2011, and the RO denied the claim for service connection for ischemic heart disease.  The Veteran's representative, in an October 2013 informal brief, expressed disagreement with the assigned effective date of November 4, 2011 for the award of service connection for COPD and disagreement with the denial of the claim for service connection for ischemic heart disease.  An initial appeal has been raised for these claims, but a statement of the case (SOC) has not yet been provided. 

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and Buie v. Shinseki, 24 Vet. App. 242 (2011), the issue of entitlement to a TDIU has been raised and is listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

COPD and Ischemic Heart Disease 

In an April 2013 rating decision, the RO awarded of service connection for COPD disability and assigned a 100 percent disability evaluation, effective November 4, 2011 and the RO denied entitlement to service connection for ischemic heart disease.  The Veteran's Representative, on the Veteran's behalf, has expressed disagreement with the assigned effective date of November 4, 2011 for the award of service connection for COPD and the denial of claim for service connection for ischemic heart disease.  See the October 2013 informal arguments in support of the case.   The Board accepts the aforementioned statement as a timely notice of disagreement with respect to these issues.  See 38 C.F.R. § 20.201 (2013).  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

PTSD

The Veteran was last afforded a VA psychiatric examination in 2008 to determine the severity of his service-connected PTSD.  Consequently, over five years have passed since the severity of this disability was last assessed through VA examination.  Moreover, the record contains subsequent statements from the Veteran and his wife that suggest that the severity of the Veteran's PTSD symptomatology has worsened.  See statements from the Veteran dated in October 2008 and December 2009, as well as January 2010 statement from the Veteran's wife.  Also, there appears to be a discrepancy between the severity of the Veteran's PTSD symptomology observed by his treating VA psychiatrist and his symptomatology observed by his private psychiatrist and the 2008 VA examiner.  

Given the length of time since the last VA examination and the medical evidence that the Veteran's disability has worsened, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

TDIU 

In various statements and medical records, the Veteran has asserted that the severity of his PTSD disability has rendered him unemployable.  See statements from the Veteran dated in October 2008, December 2009 and October 2012, as well as the report of the August 2008 VA psychiatric examination.  The Court of Appeals for Veterans Claims (Court) has held that an assertion of unemployability due to service-connected disabilities raises the issue of entitlement to TDIU as part of the underlying claim for an increased initial evaluation rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU is on appeal. 

However, it would be prejudicial to the Veteran for the Board to consider this claim in the first instance.  Instead, the appropriate course of action is to remand this aspect of his increased rating claim for a supplemental statement of the case.  See 38 C.F.R. § 19.31.  

The Board is also aware that the Veteran is now service connected for COPD with a 100 percent disability rating, effective November 4, 2011.  However, the grant of a total schedular disability rating does not render the issue of entitlement to TDIU moot.  Notably, VA has the duty to maximize a claimant's benefits, to include consideration of whether his disabilities (or combination thereof) establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

Specifically, VA must consider a TDIU claim, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, in this case, the RO must consider whether the Veteran is unemployable due to his service connected disabilities for the period prior to November 4, 2011 and whether the Veteran is unemployable due to his service connected disabilities other than his COPD for the period since November 4, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claim seeking entitlement to an effective date prior to November 4, 2011 for the award of service connection for COPD and the denial of claim for service connection for ischemic heart disease.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2. Send a letter to the Veteran's last known address informing him of the evidence required to establish entitlement to TDIU under 38 C.F.R. §§ 3.340 and 4.16.

3. Acquire the Veteran's treatment records from the appropriate VA Medical Centers for the period since February 2013. 

If the Veteran has undergone any additional private treatment relevant to the issues on appeal, and the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring the Veteran's authorization.

4. After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD.

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its effect on his employment and activities of daily living.

The examiner is also asked (to the degree possible) to reconcile the discrepancies in the degree of psychiatric impairment found by 2008 VA examiner and the degree of such impairment described by the treating VA psychiatrist noted in the VA treatment records from 2006 to 2009.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

5. After undertaking any development deemed necessary, readjudicate the issues of entitlement to an increased rating for an acquired psychiatric disorder and entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  For the period since November 4, 2011, consider only the service-connected disabilities other than his COPD.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided the appropriate time period within which to respond. The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


